DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the reconsideration filed on 6/29/2022.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration with applicant’s arguments, examiner agrees with the applicant’s counsel that the prior arts of record of WADA et al., modified by Otsuka et al., fail to disclose the claimed invention such as a pre-heating process after the compression molding the mixture, but prior to performing at least one of grinding and cutting on the compact, wherein the pre-heating temperature is 100°C or higher and 300°C or lower. After the at least one of grinding and cutting on the compact, a heat-treatment is performed to the compact in a range of 600°C to 900°C so that an oxide layer containing an element constituting the soft magnetic material powder is formed on a surface of the soft magnetic material powder. The closest reference of WADA et al. teach a process for heat treatment in a range of 400°C to 900°C for removing the binder and the prior art of record of Otsuka et al. also teach a process for heat treatment in a range of 120°C to 250°C for removing the binder. Both WADA et al. and Otsuka et al. appear to teach a pre-heating process in order to removing the binder. Both WADA et al. and Otsuka et al. silent to teach the heat-treatment process after the compact was pre-heated and at least one of grinding and cutting on the compact. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729